Case 7:18-cr-00818-VB Document 51 Filed 03/16/21 Page 1 of 1
Case 7:18-cr-00818-VB Document 50 Filed 03/16/21 Page 1 of 1

APPLICATION DENIED

The Court has carefully reviewed the Presentence Report ("PSR") in this
case, which contains substantial relevant information about defendant's
personal and family background, physical condition, substance abuse
history, educational and vocational history, and employment record. The
PSR also states that defendant "disclaimed any history of mental or
emotional health issues." The Court has also carefully reviewed defense
counsel's thorough sentencing submissions, which contain, among other
things, substantial relevant details about defendant's personal background
and history, his experience while in prison during the pandemic, and a
letter from defendant himself. Under the circumstances, there is no need
for additional information from a mitigation specialist. Sentencing will
proceed as scheduled on 3/18/2021 at 2:30 p.m.

SO ORDERED:

The Honora
United State
300 Quarro Vu

ite Plai
White Plain incent L. Bricoetti, U.S.D.J._ 3/16/2001

Re: United States v. Chester Brown
18 Cr. 818 (VB)

 

THEODORE S.
RICHARD D, W|

=

 

 

 

 

Dear Judge Briccetti:

Chester Brown hereby applies for the appointment of a mitigation specialist to
prepare a report in aid of sentencing and, consequently, an adjournment of the
sentencing proceedings currently scheduled for March 18, 2021 for approximately 120
days to allow sufficient time for a report to be created and considered.

Mr. Brown is detained at the Orange County Jail, but he is facing a ten-year
mandatory minimum with an advisory sentencing range of 204 to 225 months’
imprisonment. He will not be prejudiced by the delay and hopes the report will help
persuade the Court to impose a below-guidelines range. He recently learned that the
Court has the power to appoint a mitigation specialist. Because this development just
took place, I have not begun to search for such an expert, but if the Court is inclined to
adjourn the sentencing, counsel will make a further application for the appointment of a
specific person pursuant to the Criminal Justice Act.

Very truly yours,

/s/
RICHARD D. WILLSTATTER

 
